IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1490-05


THE STATE OF TEXAS

v.


DONNA LYNN MAY




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

 BEXAR COUNTY



Per curiam.


O P I N I O N



	Appellant was charged with driving while intoxicated.  The trial court granted her
motion to suppress evidence obtained from her stop and arrest.  The State requested that the
trial court enter findings of fact and conclusions of law, but the trial court declined to do so. 
The Court of Appeals  refused to order the trial court to enter findings and conclusions, and
affirmed the trial court's order.  May v. State, No. 04-04-00639-CR (Tex. App. -- San
Antonio 2005).  The Court of Appeals found that the trial court must have disbelieved the
State's version of the evidence, as it was entitled to do, and held that the trial court did not
abuse its discretion in granting Appellant's motion to suppress. 
	The State has filed a petition for discretionary review contending the Court of Appeals'
decision thwarted its right to appeal, in that an order granting a motion to suppress was
reviewed based on facts that were presumed in spite of its timely request for findings and
conclusions.   The State claims that when those findings and conclusions are necessary to
provide review of a trial court's determination to grant such a motion, a trial court errs in
refusing to enter them because article 44.01 expressly grants the State the right to appeal the
determination.
	Recently, in Cullen v. State,  S.W.3d  (Tex. Crim. App. No. PD-984-05, delivered
June 28, 2006), we addressed the same issue.  We concluded that upon the request of the
losing party on a motion to suppress evidence, the trial court must make findings of fact and
conclusions of law adequate to provide an appellate court with a basis upon which to review
the trial court's application of the law to the facts.  Id. slip op. at 8.  We further found that
Rule 44.4 of the Texas Rules of Appellate Procedure authorizes a court of appeals to remand
the case to the trial court so that the reviewing court is not forced to infer facts from an
unexplained ruling.  Id. slip op. at 7-8.  The Court of Appeals in the instant case did not have
the benefit of our opinion in Cullen.  Accordingly, we grant the State's petition for
discretionary review, vacate the judgment of the Court of Appeals, and remand this case to
the Court of Appeals for consideration in light of our opinion in Cullen.

Delivered: September 13, 2006
Do Not Publish